Per Curiam.

We find no reason to disturb the exercise of discretion by the Court of Claims in directing joint trial of the claim of the fee owners and that of the tenants, arising out of appropriations for highway purposes; nor do we perceive any ground for appellants’ apprehension that upon a joint trial the court will necessarily adopt the measure of damage which appellants consider to be eiToneous, and as to which we express no opinion. Order affirmed, with one bill of costs to respondents. Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.